Sheldon, J.
There is no useful purpose to be served by recapitulating the evidence in this case. The plaintiff contends that Harris, acting for the defendant and with its authority, employed the plaintiff to make all the arrangements for the funeral of Lenix, who had been in the defendant’s service, and also that the action of Harris in so employing the plaintiff was afterwards ratified by the defendant acting through its managing officers. If this contention were supported by the evidence, doubtless it might be a good one. But this is not the case. *510Harris did not bold himself out as representing the defendant; he made no promise that the defendant would meet the expenses of the funeral; on the contrary, he spoke of the means of payment that were expected to be available from Lenix’s estate.
Nor was there any evidence that Harris had authority to bind the defendant or to make any promise in its behalf. He was a clerk in the general passenger agent’s office. Neither by implication from his position nor by express delegation was there anything to show that he had, or that he was held out as having, any such authority. Nor is there evidence of a subsequent ratification by the defendant’s managing officers of any agreement made by him. A simple denial of liability is not evidence of a ratification. There is nothing in the cases cited by the plaintiff that can help him. He cannot recover upon either of the counts relied on.
The presumption is that funeral expenses are incurred on the credit of the estate of the deceased. Sweeney v. Muldoon, 139 Mass. 304, 308. Constantinides v. Walsh, 146 Mass. 281. Pettengill v. Abbott, 167 Mass. 307. There is nothing in the case to overcome this presumption, so far as the defendant is concerned. Whether the plaintiff could hold Harris for his bill, is not before us.

Exceptions overruled.